Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of February 1, 2011,
effective as of February 1, 2011 (the “Effective Date”) by and among Supreme
Industries, Inc., a Delaware corporation (the “Company”), Supreme Indiana
Operations, Inc., its wholly-owned subsidiary (the “Subsidiary”) (jointly the
“Companies”) and Kim Korth (the “Executive”).

 

Recitals

 

1.             The operations of the Companies require direction and leadership
in a variety of areas.

 

2.             The Executive has significant management experience and expertise
that qualify her to provide the interim direction and leadership required by the
Companies.

 

3.               Subject to the terms and conditions set forth below, the
Companies wish to employ the Executive as President and Chief Executive Officer
of each of the Companies on an interim basis, and the Executive wishes to accept
such employment.

 

Agreement

 

Now, therefore, the parties agree as follows:

 

1.             Employment.  Subject to the terms and conditions set forth in
this Agreement, the Companies hereby offer, and the Executive hereby accepts,
employment as President and Chief Executive Officer of each Company, effective
as of February 1, 2011.

 

2.             Term.  Subject to earlier termination as hereafter provided, the
Executive shall be employed hereunder for a six-month period commencing on the
Effective Date and ending on August 1, 2011, which initial term may be extended
on a month-to-month basis upon the mutual written consent of the Companies and
the Executive, not to exceed an aggregate of one year.  The term of the
Executive’s employment under this Agreement, including any extension made
pursuant to this Section 2, is hereafter referred to as “the term of this
Agreement” or “the term hereof.”

 

3.             Capacity and Performance.

 

3.1.          Offices.  During the term hereof, the Executive shall serve the
Companies in the office of President and Chief Executive Officer of each
Company.  In such capacities, the Executive shall be responsible for the
operations and financial performance of each of the Companies and the
coordination of their strategic direction.  In addition, for as long as the
Executive is employed by the Companies and without further compensation, the
Executive shall, if so elected or appointed from time to time, serve as a member
of each of the Company’s Board of Directors (the “Board”).  The Executive shall
be subject to the direction of the Board of each

 

--------------------------------------------------------------------------------


 

of the Companies and shall have such other powers, duties and responsibilities
consistent with the Executive’s position as President and Chief Executive
Officer as may from time to time be prescribed by each Board.

 

3.2.          Performance.  During the term hereof, the Executive shall perform
and discharge, faithfully, diligently and to the best of her ability, her duties
and responsibilities hereunder.  The Companies acknowledge and agree that during
the term of this Agreement, subject to Section 7 of this Agreement, the
Executive will also be providing certain services to and on behalf of IRN, Inc.
and providing service as a director on a reasonable number of board of
directors.  Notwithstanding the foregoing, except as set forth in Section 7 of
this Agreement, nothing herein shall be deemed to restrict the Executive’s
ability to provide such services; provided, however, that such other engagements
shall not interfere with Korth’s performance of her obligations hereunder

 

4.             Compensation and Benefits.  As compensation for all services
performed by the Executive under this Agreement and subject to performance of
the Executive’s duties and obligations to the Companies, pursuant to this
Agreement or otherwise, she shall receive the following compensation:

 

4.1.          Signing Bonus.  The Companies shall pay the Executive an aggregate
signing bonus in the amount of $50,000, in the form of a cash, lump sum payment,
on the date the Agreement is executed by the parties.

 

4.2.          Monthly Base Salary.  During the term hereof, the Companies shall
pay the Executive an aggregate base salary of $50,000 per month (the “Base
Salary”), payable in equal installments twice each month consistent with the
Company’s normal payroll process with the Company making a catch up payment to
the Executive for the period from February 1, 2011 until the date this Agreement
is executed by the Company and the Executive.

 

4.3.          Monthly Stock Award.  On the last day of each calendar month, the
Company shall grant the Executive a stock award of the Company’s Class A Common
Stock (the “Stock Award”) under the Company’s Amended and Restated 2004 Stock
Option Plan (the “Stock Option Plan”).  Each Stock Award shall equal the number
of whole shares that have a fair market value on the grant date equal to
approximately $20,000 (as determined in accordance with the terms of the Stock
Option Plan).

 

4.4.          Vacation.  During the term hereof, the Executive shall be entitled
to vacation commensurate with her position and for no less than four weeks
annually, pro-rated for the term of the Agreement.  Vacation shall be taken at
such times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Companies.

 

2

--------------------------------------------------------------------------------


 

4.5.          Other Benefits.

 

4.5.1.      During the term hereof and subject to any contribution therefor
generally required of executives of the Companies, the Executive shall be
entitled to participate in all employee benefit plans, including without
limitation the Companies’ Retirement 401(k) Plan, health and dental plan, life
insurance and disability plans as from time to time adopted by the Boards and in
effect for executives of the Companies generally (except to the extent such
plans are in a category of benefit otherwise provided to the Executive
hereunder).  Such participation shall be subject to (i) the terms of the
applicable plan documents, and (ii) generally applicable policies of the
Companies.  The Companies may alter, modify, add to or delete the employee
benefit plans at any time as the Boards, in their sole judgment, determine to be
appropriate.

 

4.5.2.      During the term of this Agreement, if the Executive is eligible for
coverage under the IRN, Inc. medical insurance plan, the Companies shall
reimburse the Executive for the out-of-pocket insurance premiums of the
Executive and IRN, Inc. for the medical insurance provided to the Executive by
IRN, Inc. in the amount as of the date immediately prior to the Effective Date
of this Agreement.  During the term of this Agreement, if the Executive is not
eligible for coverage under the IRN, Inc. medical insurance plan, the Companies
shall reimburse the Executive for the out-of-pocket insurance premiums of the
Executive paid for medical insurance under the Consolidated Omnibus Budget
Reconciliation Act of 1986 or the state equivalent law.  On a monthly basis, the
Executive shall provide the Companies with the out-of-pocket insurance premiums
to be reimbursed for that month.  Subject to the cap set forth below, the
Companies shall reimburse the Executive this amount within 30 days of
submission.  The maximum amount the Companies shall reimburse the Executive for
is $1,000 per month (after taxes and required withholding).

 

4.5.3.      The Companies shall provide the Executive a $850 per month car
allowance during the term of this Agreement.

 

4.6.          Business Expenses.  The Company shall pay or reimburse the
Executive for all reasonable business expenses, including those charged to one
of the Companies’ credit cards, which shall include without limitation, ordinary
and necessary business expenses incurred or paid by the Executive in the
performance of her duties and responsibilities hereunder, subject to (i) any
expense policies of the Companies as set by their respective Boards from time to
time, and (ii) such reasonable substantiation and documentation requirements as
may be specified by the Boards from time to time.  Prior to reimbursement, the
appropriate documentation for the business expenses must be submitted to the
Company’s Chief Financial Officer.  All business expenses approved by the Chief
Financial Officer shall be reimbursed to the Executive within 30 days after
submission of appropriate

 

3

--------------------------------------------------------------------------------


 

documentation to the Chief Financial Officer.  On a periodic basis, the Chairman
of the Audit Committee will review the Executive’s business expenses.

 

4.7.          Specific Resources.  During the term hereof, the Companies shall
make available to the Executive, office supplies, a computer, a personal digital
assistant (PDA) or equivalent device, administrative support, office and
technical support and such other supplies and resources as are customarily
supplied by each of the Companies to their President and Chief Executive
Officer.  All such supplies or resources provided by the Companies for use by
the Executive to fulfill her duties and obligations hereunder shall remain the
property of the Companies.

 

4.8.          Miscellaneous.

 

4.8.1.      The Companies shall provide the Executive with directors and
officers insurance and personal liability protection that is the same as other
officers and directors of the Companies receive.

 

4.8.2.      The Executive and the Company shall enter into an Indemnification
Agreement substantially similar to the form attached hereto as Exhibit A.

 

4.8.3.      The Executive and the Company shall enter into a Disclosure and
Invention Agreement substantially similar to the form attached hereto as
Exhibit B.

 

4.8.4.      The Companies shall pay or reimburse the Executive for her
reasonable legal fees and expenses incurred in connection with the preparation
of this Agreement and other agreements referred to herein up to a maximum of
$20,000.  Such payment or reimbursement shall occur within 30 days after her
submission of appropriate documentation to the Company.

 

5.             Termination of Services.  Notwithstanding the provisions of
Section 2 hereof, the Executive’s services hereunder shall terminate prior to
the expiration of the term of this Agreement under the circumstances set forth
below.  The Companies and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination described in this Section 5 constitutes a
“separation from service” within the meaning of Code Section 409A.

 

5.1.          Death.  In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate, and the Companies shall pay to the Executive’s designated beneficiary
(or, if no beneficiary has been designated by the Executive, to her estate)
within 30 days following death, any Base Salary and Stock Awards earned but
unpaid through her date of death.

 

5.2.          Disability.  In the event the Executive incurs a disability that
prevents her from performing her duties as President and Chief Executive Officer
of either or both of the Companies during the term hereof, this Agreement shall
immediately and

 

4

--------------------------------------------------------------------------------


 

automatically terminate, and within 30 days after her separation from service,
the Companies shall pay the Executive any Base Salary and Stock Awards earned
but unpaid through her separation from service.

 

5.2.1.      If any question shall arise as to whether the Executive is disabled
through any illness, injury, accident or condition of either a physical or
psychological nature so as to be unable to perform her duties and
responsibilities hereunder as President and Chief Executive Officer of either or
both of the Companies with or without reasonable accommodation, the Executive
may, and at the request of either of the Companies shall, submit to a medical
examination by a physician selected by the Companies to whom the Executive has
no reasonable objection to determine whether she is so disabled, and such
determination shall for the purposes of this Agreement be conclusive of the
issue.  If such question shall arise and the Executive shall fail to submit to
such medical examination, either Board’s determination of the issue shall be
binding on the Executive.

 

5.3.          By the Companies for Cause.  Either of the Companies may terminate
the Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause.  The
following events or conditions shall constitute “Cause” for termination: (i) the
Executive’s willful failure to perform (other than by reason of disability), or
gross negligence in the performance of her duties hereunder, and the Executive
does not cure such failure or negligence within the 30-day period immediately
following her receipt of such written allegations from either Board, (ii) the
commission of fraud, embezzlement or theft by the Executive with respect to
either of the Companies, or (iii) the conviction of the Executive of, or plea by
the Executive of nolo contendere to, any felony or other crime involving
dishonesty or moral turpitude.  Upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Companies shall have no further
obligation or liability to the Executive hereunder, other than for Base Salary
and Stock Awards earned but unpaid through the date of termination.

 

5.4.          By the Companies other than for Cause.  Either of the Companies
may terminate the Executive’s employment hereunder other than for Cause at any
time upon notice to the Executive.  In the event of such termination, the
Companies shall pay the Executive (i) Base Salary and Stock Awards earned but
unpaid through the date of termination, plus (ii) “severance pay” equal to the
Base Salary and Stock Awards that otherwise would have been paid during the
remaining term of the Agreement, payable within 45 days after her separation
from service.  As a condition to severance pay, the Executive shall execute (and
not revoke) a release of claims in a form reasonably satisfactory to the
Companies (which release shall be provided to the Executive within five (5) days
following her separation from service and must be returned to the Companies (and
not revoked) within 45 days following her separation from service.  If the
Executive fails or otherwise refuses to execute and not revoke a release of
claims within 45 days following her separation from service, and in all events
prior to the date on which such severance pay is to the paid to her, the

 

5

--------------------------------------------------------------------------------


 

Executive shall not be entitled to any payments or benefits under Section 5.4
other than Base Salary and Stock Awards earned but unpaid through the date of
termination.

 

5.5.          By the Executive for Good Reason.  The Executive may terminate her
employment hereunder for Good Reason, upon notice to the Companies setting forth
in reasonable detail the nature of such Good Reason.  The following shall
constitute “Good Reason” for termination by the Executive: (i) failure of either
Company to continue the Executive in the position of President and Chief
Executive Officer; (ii) material diminution in the nature and scope of the
Executive’s responsibilities, duties or authority; (iii) material failure of the
Companies to provide the Executive with the Base Salary and Stock Awards, as
well as the benefits (including fringe benefits sponsored by the Companies) in
accordance with the terms hereof; or (iv) without the Executive’s written
consent, relocation of the Executive’s office to an area outside a 50 mile
radius of the Companies’ current headquarters; provided that any event described
in (i) through (iv) shall not constitute Good Reason unless the Executive
delivers to the Companies a written notice of termination for Good Reason within
90 days after the Executive first learns of the existence of the circumstances
giving rise to Good Reason, and within 30 days following delivery of such
notice, the Company or Companies, as applicable, have failed to cure the
circumstances giving rise to Good Reason.  In the event of termination in
accordance with this Sub-Section 5.5, the Companies shall pay the Executive the
amounts specified in Sub-Section 5.4. As a condition to severance pay, the
Executive shall execute (and not revoke) a release of claims in a form
reasonably satisfactory to the Companies (which release shall be provided to the
Executive within five (5) days following her separation from service and must be
returned to the Companies (and not revoked) within 45 days following her
separation from service.  If the Executive fails or otherwise refuses to execute
and not revoke a release of claims within 45 days following her separation from
service, and in all events prior to the date on which such severance pay is to
the paid to her, the Executive shall not be entitled to any payments under
Section 5.5 other than Base Salary and Stock Awards earned but unpaid through
the date of termination.

 

5.6.          By the Executive Other than for Good Reason.  The Executive may
terminate her employment hereunder at any time upon 90 days’ notice to the
Companies.  In the event of termination pursuant to this Sub-Section 5.6, either
Board may elect to waive the period of notice, or any portion thereof, and have
the actual date of termination of employment before the end of the 90 days’
notice period.  Within 30 days of the actual date of termination of employment,
the Companies shall pay the Executive any earned but unpaid Base Salary and
Stock Awards through the actual date of termination of employment.  Upon the
giving of notice of termination by the Executive pursuant to this
Sub-Section 5.6, the Companies shall have no further obligation or liability to
the Executive, other than the payments described in this Section 5.6.

 

6.             Effect of Termination.  The provisions of this Section 6 shall
apply in the event of termination due to the expiration of the term, pursuant to
Section 5 or otherwise.

 

6

--------------------------------------------------------------------------------


 

6.1.          Delayed Payments for Specified Employees.  Each payment under this
Agreement is intended to be exempt from the requirements of Code Section 409A,
and the provisions of this Agreement will be administered, interpreted and
construed accordingly.  Notwithstanding the provisions of Section 5 above, if
the Executive is a “specified employee” as defined in Code Section 409A,
determined in accordance with the methodology established by the Companies as in
effect on the Executive’s separation from service (a “Specified Employee”),
amounts and benefits not exempted from Code Section 409A that otherwise would
have been payable or provided under Section 5 during the six month period
following the Executive’s separation from service shall instead be paid (or
provided, as applicable), with interest on any delayed payment, at the
applicable federal rate specified in Code Section 7872(f)(2)(A) (“Interest”) on
the first business day after the earlier of (i) the date of the Executive’s
death or (ii) the date that is six months following the Executive’s “separation
from service” within the meaning of Code Section 409A (the “Delayed Payment
Date”).  Each payment under this Agreement that is subject to Code Section 409A
shall be considered a separate payment for purposes thereof.

 

7.                                         Confidential Information;
Non-Competition; Non-Solicitation.

 

7.1.          Confidentiality.  The Executive acknowledges that the Companies
continually develop Confidential Information and that the Executive will receive
such Confidential Information during the course her employment.  The Executive
shall not, during the period of the Executive’s employment or at any time
thereafter, disclose to anyone, or publish, use for any purpose, exploit, nor
allow or assist another Person to use, disclose or exploit, except for the
benefit of the Companies, without prior written authorization, any Confidential
Information, except as required:  (1) in the ordinary course of the Companies’
business or the Executive’s work for the Companies; or (2) by law.

 

7.2.          Return of Documents.  All documents, records, tapes and other
media relating to the business of the Companies (the “Documents”), whether or
not prepared by the Executive, shall be the sole and exclusive property of the
Companies.  The Executive shall safeguard all Documents and shall surrender to
the Companies at the time her employment terminates, all Documents then in the
Executive’s possession or control.

 

7.3.          Non-Competition.  During the Executive’s employment and director
service and for a period of time not to exceed the actual term of the
Executive’s employment under this Agreement (“Actual Term”) following the later
of the date on which the Executive’s employment with each of the Companies
terminates for any reason and the date that the Executive ceases to be a
director of each of the Companies, the Executive, either individually or as a
principal, partner, manager, consultant, contractor, employee, investor or as a
director or officer of any Person, or in any other manner or capacity
whatsoever, shall not, in the Restricted Area, whether directly or indirectly,
without the express prior written consent of an officer of the Companies, become
employed by, invest in, consult for, participate in, manage, establish, or
otherwise engage in or render services for a Competing

 

7

--------------------------------------------------------------------------------


 

Business. It shall not be a breach of this provision for (a) the Executive to
own, directly or indirectly, solely as an investment, securities of any
Competing Business traded on any national securities exchange, provided that the
Executive is not a controlling person of, or member of a group that controls
such business, and provided further that the Executive does not, directly or
indirectly, own three percent (3%) or more of any class of securities of such
business or (b) the Executive, either individually or as a principal, partner,
manager, consultant, contractor, employee, investor or as a director or officer
of IRN, Inc. or any Person or in any other manner or capacity whatsoever to
consult with, advise or provide any services to a company or entity engaged in
the transportation industry other than for a Competing Business.  The Executive
agrees that this restriction is reasonable given the level of the Executive’s
involvement with and responsibility for the Companies’ products and services,
the national nature of the Companies’ business and the limited duration of the
restriction.

 

7.4.          Non-Solicitation.  During the Executive’s employment and director
service and for a period of time not to exceed the Actual Term following the
later of the date on which the Executive’s employment with each of the Companies
terminates for any reason and the date that the Executive ceases to be a
director of each of the Companies, the Executive, whether directly or
indirectly, shall not on behalf of the Executive or any other Person hire,
solicit for employment, induce or encourage to leave the employment of the
Companies any employee, independent contractor or any former employee of the
Companies whose employment ceased less than six (6) months earlier; provided
however, that it shall not be a breach of this provision if any such employee,
former employee or independent contractor responds to a blind, published
advertisement.

 

8.             Definitions.  Words or phrases that are initially capitalized or
are within quotation marks shall have the meanings provided in this Section 8
and as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:

 

8.1.          Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

8.2.          Competing Business.  “Competing Business” means the following
entities: Morgan Corp/JB Poindexter, Utilimaster/Spartan Motors, ABC/Reading
Bodies, Knapheide, Kidron, Forest River, Thor Industries, Turtle Top, Cambli,
Lenco, Streit and TAG (The Armored Group).

 

8.3.          Confidential Information.  “Confidential Information” means trade
secrets, confidential or proprietary information and other technical and
commercial information which has a unique value to the Companies and which
confers or is intended to confer a competitive advantage to the Companies
including, but not limited to, the following: formulas, know-how, processes and
technology related to the Companies’ products, services or business; lists of
suppliers, customers or prospective customers and related information; the
identity, authority and responsibilities of key contacts at the Companies’
suppliers, customers and

 

8

--------------------------------------------------------------------------------


 

prospective customers; the composition and organization of the Companies’
suppliers’ and customers’ businesses; technical data; policies; strategies;
designs; sales projections; developmental or experimental work, improvements,
discoveries, or plans for research or future endeavors; users’ names or
passwords; marketing and sales plans and marketing and promotional practices
(including internet-related marketing); business plans; budgets; financial
information; prices and costs; business records; audit processes; management
methods and information; research, plans, reports, recommendations and
conclusions, information regarding the skills and compensation of employees and
contractors of the Companies, or other business information disclosed to the
Executive by the Companies, either directly or indirectly, in writing, orally,
or by drawings or observation; provided, however, Confidential Information does
not include information that become generally available to the public other than
as a result of a disclosure by the Executive or her agent or other
representative (unless such disclosure was made in the course of the Executive’s
duties hereunder) or becomes available to the Executive on a non-confidential
basis from a source other than the Companies or any subsidiaries thereof.

 

8.4.          Person.  “Person” means an individual, a corporation, an
association, a partnership, a limited liability company, an estate, a trust and
any other entity or organization.

 

8.5.          Restricted Area.  “Restricted Area” means, because the Companies
do business throughout the United States, and the Executive shall have
responsibilities for the Companies throughout the United States, all states of
the United States.

 

9.             Withholding.  All compensation payments made to the Executive by
the Companies under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Companies under applicable law.

 

10.           Miscellaneous.

 

10.1.        Assignment.  Neither the Companies nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the others.  This Agreement
shall inure to the benefit of and be binding upon each of the Companies and the
Executive, and their respective successors, executors, administrators, heirs and
permitted assigns.

 

10.2.        Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

9

--------------------------------------------------------------------------------


 

10.3.        Waiver; Amendment.  No waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party.  The failure
of either party to require the performance of any term or obligation of this
Agreement, or the waiver by either party of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.  This Agreement may be amended or modified only
by a written instrument signed by the Executive and any expressly authorized
representative of each of the Companies.

 

10.4.        Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or deposited in the United States mail,
postage prepaid, registered or certified, and addressed (a) in the case of the
Executive, to:

 

Ms. Kim Korth

17846 Dewberry

 

Grand Haven, MI 49417

 

with a copy to:

 

Ms. Aleksandra A. Miziolek

Dykema Gossett PLLC

400 Renaissance Center

Detroit, MI  48243

 

or, (b) in the case of each of the Companies, at its principal place of business
and to the attention of the Chairman of the Board, with a copy to:

 

Rice M. Tilley, Jr.

Haynes and Boone, LLP

201 Main Street, Suite 2200

Fort Worth, TX 76102

 

10.5.        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral with the Companies with respect to the terms and
conditions of the Executive’s employment.

 

10.6.        Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of the Agreement.

 

10.7.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------


 

10.8.        Joint and Several Liability.  The Companies, jointly and severally,
shall be liable for all payment obligations of the Companies pursuant to this
Agreement.

 

10.9.        Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic substantive laws of the State of Indiana without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

10.10.      Consent to Jurisdiction.  Each of the Companies and the Executive by
its or her execution hereof, (i) hereby irrevocably submits to the jurisdiction
of the state courts of the State of Indiana for the purpose of any claim or
action arising out of or based upon this Agreement or relating to the subject
matter hereof and (ii) hereby waives, to the extent not prohibited by applicable
law, and agrees not to assert by way of motion, as a defense or otherwise, in
any such claim or action, any claim that it or she is not subject personally to
the jurisdiction of the above-named courts, that its or her property is exempt
or immune from attachment or execution, that any such proceeding brought in the
above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court.  Each of the Companies and the
Executive hereby consents to service of process in any such proceeding in any
manner permitted by Indiana law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Sub-Section 10.4 hereof is reasonably calculated to give actual
notice.

 

[Signature Page to Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Companies
by a duly authorized representative, and by the Executive, as of the date first
above written.

 

 

THE COMPANY:

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Name:

Herbert M. Gardner

 

Title:

Chairman of the Board

 

 

 

 

THE SUBSIDIARY:

SUPREME INDIANA OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Name:

Herbert M. Gardner

 

Title:

Chairman of the Board

 

 

 

 

THE EXECUTIVE:

/s/ Kim Korth

 

Name: Kim Korth

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

D&O INDEMNIFICATION AGREEMENT

 

See attached.

 

13

--------------------------------------------------------------------------------


 

INDEMNIFICATION AGREEMENT

 

(Supreme Industries, Inc.)

 

THIS AGREEMENT is made this 16th day of February, 2011, between Supreme
Industries, Inc., a Delaware corporation (the “Company”), and Kim Korth
(“Indemnitee”).

 

Competent and experienced persons are becoming more reluctant to serve as
directors and/or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf or at the request of such corporations, generally through insurance
and/or indemnification.

 

Uncertainties in the interpretations of the statutes and regulations, laws, and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.

 

The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities. In fact, the Board deems such
consequence to be so detrimental to the best interests of the Company that it
has concluded that the Company should act to provide its directors and officers
with enhanced protection against inordinate risks attendant on their positions
in order to assure that the most capable persons otherwise available will be
attracted to, or will remain in, such positions. In such connection, such
directors have further concluded that it is not only reasonable and prudent but
necessary for the Company to obligate itself contractually to indemnify, to the
fullest extent permitted by applicable law, financial responsibility for
expenses and liabilities which might be incurred by such individuals in
connection with claims lodged against them for their decisions and actions in
such capacities.

 

The General Corporation Law of the State of Delaware, under which law the
Company is organized, empowers a corporation organized in Delaware to indemnify
persons who serve as directors and/or officers of the corporation, or persons
who serve at the request of the corporation as directors and/or officers of an
affiliated corporation, further specifies that the indemnification provided by
law “shall not be deemed exclusive of any other rights to which those seeking
indemnification or advancement of expenses may be entitled under any bylaw,
agreement, vote of stockholders or disinterested directors or otherwise,” and
further empowers a corporation to “purchase and maintain insurance” on behalf of
such persons “against any liability asserted against such person and incurred by
such person in any such capacity, or arising out of such

 

--------------------------------------------------------------------------------


 

person’s status as such, whether or not the corporation would have the power to
indemnify such person against such liability under this [provision].”

 

The Certificate of Incorporation and Bylaws of the Company permit
indemnification to the fullest extent permitted by applicable law.

 

The Company desires to have the Indemnitee serve or continue to serve as a
director and/or officer of the Company, and/or as a director, officer, employee,
partner, trustee, agent, and/or fiduciary of such other corporations,
partnerships, joint ventures, employee benefit plans, trusts, and/or other
enterprises (herein referred to as “Company Affiliate”) of which he or she has
been or is serving, or will serve on behalf of or at the request of or for the
convenience of, or to represent the interests of the Company, free from undue
concern for unpredictable, inappropriate, or unreasonable claims for damages by
reason of his or her being, or having been, a director and/or officer of the
Company, and/or a director, officer, employee, partner, trustee, agent, and/or
fiduciary of a Company Affiliate, or by reason of his or her decisions or
actions on their behalf.

 

The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Company Affiliate in such
aforesaid capacities on the condition that he or she be indemnified as provided
for herein.

 

Accordingly, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

1                                          Services to the Company: The
Indemnitee shall serve or continue to serve as a director and/or officer of the
Company (in the case of a Company officer at the will of the Company or under
separate contract, if any such contract exists or shall hereafter exist), and/or
as a director, and/or officer, or fiduciary of a Company Affiliate, faithfully
and to the best of his or her ability so long as he or she is duly elected and
qualified in accordance with the provisions of the Bylaws or other applicable
constitutive documents thereof; provided. however that: (a) the Indemnitee may
at any time and for any reason resign from such position (subject to any
contractual obligations which the Indemnitee has assumed apart from this
Agreement); and (b) neither the Company nor the Company Affiliate will have any
obligation under this Agreement to continue the Indemnitee in any such position.

 

2                                          Right to Indemnification:

 

2.1                                 The Company shall, to the fullest extent
authorized by the Delaware General Corporation Law (the “DGCL”) or other
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than the DGCL or other
applicable law permitted the Company to provide prior to such change), indemnify
any Indemnitee who is or was involved in any manner

 

2

--------------------------------------------------------------------------------


 

(including, without limitation, as a party or witness), or is threatened to be
made so involved, in any threatened, pending, or completed investigation, claim,
action, suit, or proceeding whether civil, criminal, administrative, or
investigative (including, without limitation, any action, suit, or proceeding by
or in the right of the Company to procure a judgment in its favor) (herein
referred to as a “Proceeding”) by reason of the fact that such person is or was
a director or officer of the Company, is or was serving at the request of the
Company as a director or officer of any Company Affiliate, and/or or by reason
of any action alleged to have been taken or omitted in any such capacity,
against all expenses (including attorneys’ fees), judgments, fines, and amounts
paid in settlement actually and reasonably incurred by such person in connection
with such Proceeding; provided. however, that, except as provided in Paragraph
3.4, the foregoing shall not apply to a director or officer of the Company with
respect to a Proceeding that was commenced by such director or officer unless
such Proceeding was authorized or consented to by the Board of Directors of the
Company.. Such indemnification shall include the right to receive payment in
advance of any expenses incurred by the Indemnitee in connection with such
Proceeding, consistent with the provisions of applicable law as then in effect. 
For the avoidance of doubt, the foregoing indemnification obligation includes,
without limitation, claims for monetary damages against Indemnitee in respect of
an alleged breach of fiduciary duties to the fullest extent permitted under
Section 102(b)(7) of the DGCL as in existence on the date hereof.

 

2.2                                 Notwithstanding the obligation of the
Company to indemnify attorneys’ fees as above provided in Paragraph 2.1, as a
condition to being so indemnified the following shall apply. With regard to any
“Proceeding” (as above defined), there will be groups the members of which have
totally common interests  —  i.e., their goals are identical and there are no
conflicts-of-interest among them. At such time as the determination of these
groups has been completed (such determination to be made by “Independent
Counsel” [as hereafter defined] if the parties involved cannot make such
determination among themselves), each group shall, by majority vote of those
comprising such group, select a single attorney or law firm to serve as
(exclusive) legal counsel for all of the members of such group. In the event
that any member of any such group acts independently by retaining the legal
services of any other attorney or law firm to additionally or separately
represent him, her, or it, all legal fees and expenses of such independently
retained attorney or law firm shall be the (sole) responsibility of such
independently acting member of the group.

 

3                                          Advancement of Expenses; Procedures;
Presumptions and Effect of Certain Proceedings: Remedies: In furtherance, but
not in limitation, of the foregoing provisions, the following procedures,
presumptions, and remedies shall apply with respect to advancement of expenses
and the right to indemnification hereunder:

 

3

--------------------------------------------------------------------------------


 

3.1                                 Advancement of Expenses: All expenses
(including attorneys’ fees) incurred by or on behalf of the Indemnitee in
connection with any Proceeding shall be advanced to the Indemnitee by the
Company within twenty (20) calendar days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the expenses
incurred by the Indemnitee (and, if required by law at the time of such advance,
shall include or be accompanied by an undertaking by or on behalf of the
Indemnitee to repay the amounts advanced only if, and to the extent that, it
should ultimately be determined that the Indemnitee is not entitled to be
indemnified against such expenses hereunder, which undertaking shall be accepted
without reference to the financial ability of Indemnitee to make such
repayment).  Advances shall be unsecured and interest-free.

 

3.2                                 Procurement for Determination of Entitlement
to Indemnification:

 

3.2.1                        To obtain indemnification as herein provided, an
Indemnitee shall submit to the President or Secretary of the Company a written
request, including such documentation and information as is reasonably available
to the Indemnitee and reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification (herein referred to as the
“Supporting Documentation”). The determination of the Indemnitee’s entitlement
to indemnification shall be made not later than 60 calendar days after receipt
by the Company of the written request for Indemnification together with the
Supporting Documentation. The Secretary or President of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification.

 

3.2.2                        The Indemnitee’s entitlement to indemnification
hereunder shall (except as provided in Subparagraph 3.2.3 below) be determined
in one of the following ways (each of which shall give effect to the
presumptions set forth in Paragraph 3.3): (a) by a majority vote of the
Disinterested Directors (as hereinafter defined) if they constitute a quorum of
the Board of Directors; (b) by a written opinion of Independent Counsel (as
hereinafter defined) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, a majority of
such Disinterested Directors so directs: (c) by the stockholders of the Company
(but only if a majority of the Disinterested Directors, if they constitute a
quorum of the Board of Directors, presents the issue of entitlement to
indemnification to the stockholders for their determination); or (d) as provided
in Paragraph 3.3. In the event

 

4

--------------------------------------------------------------------------------


 

that this Subparagraph 3.2.2 applies, stockholder approval will be deemed to
have been received if the holders of a majority of the Company’s total common
stock outstanding vote in favor of such approval.

 

3.2.3                        Notwithstanding what is stated above, in the event
of a Change in Control (see definition contained in Exhibit “A” hereto) the
Indemnitee’s entitlement to indemnification shall be determined by a written
opinion of Independent Counsel in a written opinion to the Board of Directors, a
copy of which shall be delivered to the Indemnitee. The Independent Counsel
shall be selected by the Indemnitee. In the event the Company objects to the
Independent Counsel so selected, within seven days after written notice of the
selection has been given by the Indemnitee to the Company, the Company may
object to such selection by written notification given to the Indemnitee. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirement of “Independent Counsel” as hereafter
defined, and the objection shall set forth with particularity the factual basis
of such assertion. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with the performance of his or her
responsibilities hereunder, and the Company shall pay all reasonable fees and
expenses instant to the implementation of the procedures referred to above. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Subparagraph 3.4.1 hereof, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

3.2.4                        In the event of a Potential Change in Control (as
hereinafter defined), the Company, upon written request by the Indemnitee, shall
create a trust (which shall be a “grantor trust” for federal income tax
purposes) for the benefit of the Indemnitee and from time to time upon written
request of the Indemnitee shall fund such trust in an amount sufficient to
satisfy any and all expenses which at the time of each such request it is
reasonably anticipated will be incurred in connection with a Proceeding for
which the Indemnitee is entitled to rights of indemnification under Paragraph 2
hereof, and any and all judgments, fines, penalties, and settlement amounts of
any and all proceedings for which the Indemnitee is entitled to rights of
indemnification under Paragraph 2 from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount or amounts to be
deposited in the trust pursuant

 

5

--------------------------------------------------------------------------------


 

to the foregoing funding obligation shall be determined by the Independent
Counsel referred to in Subparagraph 3.2.2 above. The terms of the trust shall
provide that upon a Change in Control:  (i) the trust shall ‘not be revoked or
the principal thereof invaded, without the written consent of the Indemnitee;
(ii) the trustee shall advance, within two (2) business days of a request by the
Indemnitee, any and all expenses to the Indemnitee; (iii) the trust shall
continue to be funded by the Company in accordance with the funding obligations
set forth above; (iv) the trustee shall promptly pay to the Indemnitee all
amounts for which the Indemnitee is entitled to indemnification pursuant to this
Agreement or otherwise; and (v) all unexpended funds in such trust shall revert
to the Company upon a final determination by such Independent Counsel that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
trustee shall be an institutional trustee with a highly regarded reputation
chosen by the Indemnitee. Nothing in this Subparagraph 3.2.4 shall relieve the
Company of any of its obligations under this Agreement. Nothing contained in
this Subparagraph 3.2.4. shall prevent the Board of Directors of the Company in
its discretion at any time and from time to time, upon request of the
Indemnitee, from providing security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable line of credit, funded trust as
described above, or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the Indemnitee’s prior
written consent.

 

3.3                                 Presumptions and Effect of Certain
Proceedings: Except as otherwise expressly provided herein, the Indemnitee shall
be presumed to be entitled to indemnification hereunder upon submission of a
request for indemnification together with the Supporting Documentation in
accordance with Subparagraph 3.2.1, and thereafter the Company shall have the
burden of proof to overcome that presumption in reaching a contrary
determination. In any event, if the person or persons empowered under Paragraph
3.2 to determine entitlement to indemnification have not been appointed or have
not made a determination within 60 calendar days after receipt by the Company of
the request therefor together with the Supporting Documentation, the Indemnitee
shall be deemed to be entitled to indemnification, and the Indemnitee shall be
entitled to such indemnification unless the Company establishes as provided in
the final sentence of Paragraph 3.4.2 or by written opinion of Independent
Counsel that: (a) the Indemnitee misrepresented or failed to disclose a material
fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. The termination
of any Proceeding described in Paragraph 2, or of any claim, issue, or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself,

 

6

--------------------------------------------------------------------------------


 

adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company or, with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

3.4                                 Remedies of Indemnitee:

 

3.4.1                        In the event that a determination is made pursuant
to Paragraph 3.2 that the Indemnitee is not entitled to indemnification
hereunder: (a) the Indemnitee shall be entitled to seek an adjudication of his
or her entitlement to such indemnification either, at the Indemnitee’s option,
in (x) an appropriate court of the State of Delaware or any other court of
competent jurisdiction, or (y) an arbitration to be conducted by a single
arbitrator, selected by mutual agreement of the Company and the Indemnitee (or,
failing such agreement by the then sitting Chief Judge of the United States
District Court for the appropriate jurisdiction), pursuant to the commercial
arbitration rules of the American Arbitration Association, and with respect to
any such arbitration, a judgment thereon to be entered by any court of competent
jurisdiction; (b) any such judicial proceeding or arbitration shall be de novo,
and the Indemnitee shall not be prejudiced by reason of such adverse
determination; and (c) in any such judicial proceeding or arbitration, the
Company shall have the burden of proving that indemnification is prohibited by
applicable law. If any such determination is made, the Indemnitee shall be
entitled, on five days’ written notice to the Secretary of the Company, to
receive the written report of the persons making such determination, which
report shall include the reasons and factual findings, if any, upon which such
determination was based.

 

3.4.2                        If a determination has been made, or is deemed to
have been made, pursuant to Paragraph 3.2 or 3.3, that the Indemnitee is
entitled to indemnification, the Company shall be obligated to pay the amounts
constituting such indemnification within five days after such determination has
been made or deemed to have been made and shall be conclusively bound by such
determination unless the Company establishes as provided in the final sentence
of this paragraph that: (a) the Indemnitee misrepresented or failed to disclose
a material fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. If either
(x) advancement of expenses is not timely made pursuant to Paragraph 3.1, or
(y) payment of indemnification is not made within five calendar days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Paragraph 3.2 or 3.3, the

 

7

--------------------------------------------------------------------------------


 

Indemnitee shall be entitled to seek judicial enforcement of the Company’s
obligation to pay to the Indemnitee such advancement of expenses or
indemnification. Notwithstanding the foregoing, the Company may bring an action,
in an appropriate court in the State of Delaware or any other court of competent
jurisdiction, contesting the right of the Indemnitee to receive indemnification
hereunder due to the occurrence of an event described in subclause (a) or (b) of
this Subparagraph 3.4.2 (herein referred to as a “Disqualifying Event”);
provided, however, that in any such action the Company will have the burden of
proving the occurrence of such Disqualifying Event.

 

3.4.3                        The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Paragraph 3.4
that the procedures and presumptions of this Paragraph 3 are not valid, binding,
and enforceable, and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all of the provisions of this Agreement.

 

3.4.4                        If the Indemnitee, pursuant to this Paragraph 3.4,
seeks a judicial adjudication of, or an award in arbitration to enforce, his or
her rights under, or to recover damages for breach of, this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, those expenses (see definition contained in
Paragraph 2 above) actually and reasonably incurred by the Indemnitee if the
Indemnitee prevails in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that the Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by the Indemnitee in connection with such
judicial adjudication or arbitration shall be prorated accordingly.  Provided,
however, notwithstanding what has just been stated:  (1) the amount of expenses
for reimbursement during the Indemnitee’s taxable year may not affect the
expenses eligible for reimbursement in any other taxable year; (2) the
reimbursement of an eligible expense must be made on or before ninety (90) days
after the date the Indemnitee prevailed in such adjudication or arbitration;
(3) the right to reimbursement may not be subject to liquidation or exchange for
another benefit.  Further, the Indemnitee’s recovery from the Company of any
such expenses must take place during the duration of this Agreement (see
Paragraph 5.1 which follows).

 

8

--------------------------------------------------------------------------------


 

3.5                                 Definitions: For purposes of this Paragraph
3:

 

“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.

 

“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent:
(a) the Company or the Indemnitee in any matter material to either such party;
or (b) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing under the laws of the State of Delaware
would have a conflict of interest in representing either the company or the
Indemnitee in an action to determine the Indemnitee’s rights hereunder.

 

“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock  of the Company, who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 9.5 % or more
of the combined voting power of the Company’s then outstanding voting
securities, increases his or her beneficial ownership of such securities by five
percentage points or more over the percentage so owned by such person; or
(iv) the Board of Directors adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

4                                          Other Rights to Indemnification: The
indemnification and advancement of costs and expenses (including attorneys’ fees
and disbursements) provided by this Agreement shall be in addition to, and shall
not be deemed exclusive of, any other rights to which the Indemnitee may now or
in the future be entitled under any provision of applicable law, the Certificate
of Incorporation, or any Bylaw of the Company or any other agreement, or any
vote of directors or stockholders or otherwise, whether as to action in his or
her official capacity or in another capacity while occupying any of the
positions or having any of the relationships referred to in Paragraph 1 of this
Agreement.

 

9

--------------------------------------------------------------------------------


 

5                                          Duration of Agreement:

 

5.1                                 This Agreement shall be effective from and
after the date hereof, and shall continue until and terminate upon the later of:
(i) the tenth (10th) anniversary after the Indemnitee has ceased to occupy any
of the positions or have any of the relationships described in Paragraph 1 of
this Agreement; or (ii) (a) the final termination or resolution of all
proceedings with respect to the Indemnitee commenced during such ten (10) year
period, and (b) either (x) receipt by the Indemnitee of the Indemnification to
which he or she is entitled hereunder with respect thereto, or (y) a final
adjudication or binding arbitration that the Indemnitee is not entitled to any
further indemnification with respect thereto, as the case may be.

 

5.2                                 This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his or her heirs, devisees, executors, administrators, or other
legal representatives.

 

6.                                       Severability: If any provision or
provisions of this Agreement are held to be invalid, illegal, or unenforceable
under any particular circumstances or for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, all other portions of any paragraph or
clause of this Agreement that contains any provision that has been found to be
invalid, illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) or the validity, legality, or enforceability under any other
circumstances shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible consistent with applicable law, the provisions of
this Agreement (including, without limitation, all other portions of any
paragraph or clause of this Agreement that contains any such provision that has
been found to be invalid, illegal, or unenforceable, that are not themselves
invalid, illegal, or unenforceable) shall be deemed revised and shall be
construed so as to give effect to the intent manifested by this Agreement
(including the provision held invalid, illegal, or unenforceable).

 

7.                                       Identical Counterparts: This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original, but all of which together shall constitute
one and the same Agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

8.                                       Headings: The headings of the
paragraphs of this Agreement are inserted for convenience and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

9.                                       Modification and Waiver: No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or

 

10

--------------------------------------------------------------------------------


 

shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

10.                                 Notification and Defense of Claim: The
Indemnitee agrees to notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information, or
other document relating to any matter which may be subject to indemnification
hereunder, whether civil, criminal, or investigative; provided. however, that
the failure of the Indemnitee to give such notice to the Company shall not
adversely affect the Indemnitee’s rights under this Agreement except to the
extent the Company has been materially prejudiced as a direct result of such
failure. Nothing in this Agreement shall constitute a waiver of the Company’s
right to seek participation at its own expense in any Proceeding which may give
rise to indemnification hereunder.

 

 

11.                                 Notices: All notices, requests, demands, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if: (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed; or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, in either case:

 

(a)           if to the Indemnitee, at the address indicated on the signature
page hereof;

 

(b)           if to the Company:

 

Supreme Industries, Inc.

2581 E. Kercher Road

Goshen, IN 46528

 

or to such address as may have been furnished to either party by the other
Party.

 

12                                    Governing Law: The parties hereto agree
that this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware.

 

13.                                 Subsequent Legislation: If there is a change
in the DGCL or other applicable law (whether by statute or judicial decision)
after adoption of this Agreement to expand further the indemnification permitted
to directors or officers, then the Company shall indemnify Indemnitee to the
fullest extent permitted by the DGCL or other applicable law, as so amended. 
Any amendment, alteration or repeal of the DGCL or other applicable law that
adversely affects any right of Indemnitee shall be prospective only and shall
not limit or eliminate any such right with respect to any Proceeding involving
any occurrence or alleged occurrence of any action or omission to act that took
place before such amendment or repeal.

 

[Signatures on the following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

COMPANY:

 

 

 

 

Supreme Industries, Inc.

 

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

 

 

 

Herbert M. Gardner,

 

 

 

 

Chairman of the Board

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

/s/  Kim Korth

 

 

 

Kim Korth

 

 

 

 

 

 

Residence Address:

 

12

--------------------------------------------------------------------------------


 

Exhibit “A”

to

Indemnification Agreement

 

I.              Change in the ownership of a corporation

 

(A)  In general.  A change in the ownership of a corporation occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.  However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).    An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  This applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

 

(B)           Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.            Change in the effective control of a corporation.

 

(A)          In general.  Notwithstanding that a corporation has not undergone a
change in ownership, (see above), a change in the effective control of a
corporation occurs only on the date that either —

 

(1)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
corporation possessing 35 percent or more of the total voting power of the stock
of such corporation; or

 

(2)           A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the election, provided that for purposes of this paragraph 
the term corporation refers solely to the relevant corporation

 

1

--------------------------------------------------------------------------------


 

for which no other corporation is a majority shareholder for purposes of that
paragraph (for example, if Corporation A is a publicly held corporation with no
majority shareholder, and Corporation A is the majority shareholder of
Corporation B, which is the majority shareholder of Corporation C, the term
corporation for purposes of this paragraph would refer solely to Corporation A).

 

(B)           Multiple change in control events.  A change in effective control
also may occur in any transaction in which either of the two corporations
involved in the transaction has a change in control event.  Thus, for example,
assume Corporation P transfers more than 40 percent of the total gross fair
market value of its assets to Corporation O in exchange for 35 percent of O’s
stock.  P has undergone a change in ownership of a substantial portion of its
asset, and O has a change in effective control.

 

(C)           Acquisition of additional control.  If any one person, or more
than one person acting as a group, is considered to effectively control a
corporation, the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation).

 

(D)          Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

III.           Change in the ownership of a substantial portion of a
corporation’s assets.

 

(A)          In general.  Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or person)
assets from the corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

(B)           Transfers to a related person.

 

(1)           There is no change in control event when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the

 

2

--------------------------------------------------------------------------------


 

transfer.  A transfer of assets by a corporation is not treated as a change in
the ownership of such assets if the assets are transferred to —

 

(i)  A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(ii)  An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the corporation;

 

(iii)  A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

 

(iv)  An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in “(iii)” immediately
preceding.

 

(2)           A person’s status is determined immediately after the transfer of
the assets.  For example, a transfer to a corporation in which the transferor
corporation has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the transferor corporation after the transaction is
not treated as a change in the ownership of the assets of the transferor
corporation.

 

(C)           Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time.  However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase, or acquisition of assets, or similar business transaction with the
corporation.  If a person, including an entity shareholder, owns stock in both
corporations that enter into a merger, consolidation, purchase, or acquisition
of assets, or similar transaction, such shareholder is considered to be acting
as a group with other shareholders in a corporation only to the extent of the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DISCLOSURE AND INVENTION AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

Disclosure and Invention Agreement

 

Kim Korth (hereafter called “Executive”) has entered into an Employment
Agreement with Supreme Industries, Inc., a Delaware corporation (hereafter
called “Company”), which is in the business (through a wholly-owned subsidiary,
Supreme Indiana Operations, Inc.) of manufacturing and selling specialized truck
bodies.  Whenever used herein the word “Company” shall be deemed to include
Supreme Indiana Operations, Inc. and the other affiliates of Supreme
Industries, Inc.

 

In consideration of TEN DOLLARS ($10.00) paid to Executive by Company, the
receipt and sufficiency of which are hereby acknowledged, and Company’s
agreement to employ her pursuant to an Employment Agreement between Company and
Executive the provisions of which are herein fully incorporated by reference for
all purposes, Executive agrees as follows:

 

1.             Executive shall communicate to Company promptly and fully all
ideas and the expressions thereof, conceptions, improvements, discoveries,
methods, techniques, processes, adaptations, creations, and inventions (whether
patentable or copyrightable or not) conceived or made by Executive (whether
solely by Executive or jointly with others) (“Ideas”) from the time of entering
Company’s employment until one year after Executive’s employment is terminated
for any reason, or Executive resigns or retires for any reason, (a) which
involve or pertain to, directly or indirectly, the business, assets, activities,
computers or computer programs, or investigations of Company as existed at or
prior to the cessation of Executive’s employment by Company, or (b) which result
from or are suggested by any work which Executive or other executives or
independent contractors perform for or on behalf of Company, in whole or in
part, as existed at or prior to the cessation of Executive’s employment by
Company.

 

2.             Executive shall assist Company during and subsequent to
Executive’s employment in every proper way (solely at Company’s expense) to
obtain patents and/or copyrights for its own benefit in any or all countries of
the world, and to sign all proper papers, patent applications, assignments, and
other documents necessary for this purpose, it being understood that such Ideas
will remain the sole and exclusive property of Company, and shall not be
disclosed to any person, nor used by Executive, except as expressly permitted
herein.

 

3.             Written records of Executive’s Ideas in the form of notebook
records, sketches, drawings or reports, will remain the property of and be
available to Company at all times.

 

4.             Executive represents that Executive has no agreements with or
obligations to others in conflict with the foregoing.

 

5.             Executive understands that this Agreement may not be modified or
released except in writing signed by all members of Company’s Board of
Directors.

 

1

--------------------------------------------------------------------------------


 

6.             Executive understands and agrees that her violation of any of the
provisions of this Agreement will constitute irreparable injury to Company
immediately authorizing it to enjoin Executive or the business enterprise with
which she may have become associated from further violations, in addition to all
other rights and remedies which Company may have at law and equity, including
recovery of damages from Executive and a right of offset.  Each party shall be
entitled to recover from the other party reimbursement of attorney’s fees and
related legal costs to the extent incurred in connection with the successful
enforcement or defense, as the case may be, of the terms of conditions hereof.

 

7.             This Agreement shall be binding upon the parties hereto and their
respective heirs, successors, executors, administrators, personal
representatives, and assigns.  Executive may not assign her covenants, duties,
or obligations hereunder to any other person.  The waiver by Company of
Executive’s breach of any provision hereof shall not operate or be construed as
a waiver of any subsequent breach by Executive.

 

8.             If any provision of this Agreement is held by a court of law to
be illegal or unenforceable, the remaining provisions of the Agreement shall
remain in full force and effect.  In lieu of such illegal or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal or unenforceable provision as may
be possible and be legal and enforceable.

 

9.             This Agreement has been made in, and its validity,
interpretation, construction, and performance shall be governed by and be in
accordance with, the laws of the State of Indiana, without reference to its laws
governing conflicts of law.  Any dispute or controversy arising under or in
connection with this Agreement, or the breach thereof, shall be settled in
accordance with the arbitration provision in the Employment Agreement.

 

Signed to be effective February 16, 2011.

 

 

 

/s/ Kim Korth

 

Kim Korth

 

 

 

 

ACCEPTED:

 

 

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

/s/  Herbert M. Gardner

 

 

 

Herbert M. Gardner

 

 

 

Chairman of the Board

 

 

2

--------------------------------------------------------------------------------